Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6386     Page 1 of 50



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


  UNITED STATES OF AMERICA,
                                                      Case No. 2:16-cr-20460
        Plaintiff,
                                                      Hon. Mark A. Goldsmith
  v.

  D-1 EDWIN MILLS,
  D-2 CARLO WILSON,

        Defendants.


     JOINT MOTION TO STRIKE THE NOTICE OF INTENT TO SEEK
         SENTENCE OF DEATH ON THE GROUNDS THAT THE
  FEDERAL DEATH PENALTY ACT IS UNCONSTITUTIONAL BECAUSE
  IT FAILS TO REQUIRE A GRAND JURY FINDING ON THE EXISTENCE
   OF AGGRAVATING FACTORS AND WHETHER THOSE OUTWEIGH
                   ANY MITIGATING FACTORS

        Messrs. Edwin Mills and Carlo Wilson, through counsel, respectfully move

  this Court, pursuant to the Fifth, Sixth, and Eighth Amendments to the United

  States Constitution, to strike the Notice of Intent to Seek a Sentence of Death.

        In support of this motion, Messrs. Mills and Wilson state the following:

        1.     The grand jury indicted Messrs. Mills and Wilson in a second

  superseding indictment filed February 28, 2018. Dkt. 292. Both pled not guilty to

  the charges. Dkt. 302. A Notice of Intent to Seek a Sentence of Death was filed on

  March 1, 2018. Dkt. 293. Trial is scheduled for April 21, 2020. Dkt. 475.

                                            1
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6387    Page 2 of 50



        2.     In this motion, Messrs. Mills and Wilson seek the following relief: (I)

  an order striking the Notice of Intent (NOI) to seek a sentence of death because the

  Supreme Court’s decisions in Ring v. Arizona and Hurst v. Florida have rendered

  the Federal Death Penalty Act of 1994 (“FDPA”) unconstitutional; and (II) an

  order striking the NOI because even if the FDPA can be rendered constitutional by

  a finding by the grand jury of gateway and statutory aggravating factors, the

  “notice of special findings” in the superseding indictment and the notice of the

  non-statutory aggravating factors in the NOI should be stricken because the

  government has not obtained an indictment consistent with the requirements of the

  Fifth Amendment.

        3.     The government, through its Assistant United States Attorney, does

  not concur in this motion.

        4.     Messrs. Mills and Wilson respectfully move this Court to declare the

  FDPA unconstitutional.




                                            2
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19      PageID.6388   Page 3 of 50



                                 Respectfully submitted,

  s/Gerald J. Gleeson                        s/ Jacqueline K. Walsh
  Gerald J. Gleeson, II (P53568)             Jacqueline K. Walsh
  Jeffrey Alan Crapko (P78487)               Washington State Bar No. 21651
  Miller, Canfield, Paddock                  705 2nd Ave., Suite 501
  and Stone, P.L.C.                          Seattle, WA 98104
  840 West Long Lake Road, Suite 150         (206) 325-7900x5
  Troy, Michigan 48098-6358                  Jackie@jamlegal.com
  (248) 879-2000                             Counsel for Carlo Wilson
  gleeson@millercanfield.com
  Counsel for Edwin Mills

  s/ Jean D. Barrett                         s/ Ashwin Cattamanchi
  Jean D. Barrett                            Ashwin Cattamanchi
  Ruhnke & Barrett                           Illinois State Bar No. 6289199
  47 Park Street                             Federal Defenders of San Diego, Inc.
  Montclair, NJ 07042                        225 Broadway, Suite 900
  (973)744-1000                              San Diego, CA 92101
  jeanbarrett@ruhnkeandbarrett.com           (619) 234-8467
  Counsel for Edwin Mills                    ashwin_cattamanchi@fd.org
                                             Counsel for Carlo Wilson


  DATED:     February 15, 2019




                                         3
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19        PageID.6389    Page 4 of 50



   MEMORANDUM IN SUPPORT OF JOINT MOTION TO STRIKE THE
         NOTICE OF INTENT TO SEEK SENTENCE OF DEATH
                  ON THE GROUNDS THAT THE
      FEDERAL DEATH PENALTY ACT IS UNCONSTITUTIONAL
   BECAUSE IT FAILS TO REQUIRE A GRAND JURY FINDING ON THE
   EXISTENCE OF AGGRAVATING FACTORS AND WHETHER THOSE
              OUTWEIGH ANY MITIGATING FACTORS


                                   Issue Presented

        I.     Whether the Supreme Court’s decisions in Ring v. Arizona and Hurst

  v. Florida have rendered the Federal Death Penalty Act of 1994 (“FDPA”)

  unconstitutional.

        II.    Whether even if the FDPA can be rendered constitutional by a finding

  by the grand jury of gateway and statutory aggravating factors, the “notice of

  special findings” in the superseding indictment and the notice of the non-statutory

  aggravating factors in the NOI should be stricken because the government has not

  obtained an indictment consistent with the requirements of the Fifth Amendment.




                                           4
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6390     Page 5 of 50



                     Controlling Authority for the Relief Sought

              The Fifth, Sixth, and Eighth Amendments to the United States

  Constitution, Ring v. Arizona, 536 U.S. 584 (2002), and Hurst v. Florida, 136 S.

  Ct. 616 (2016).

                                     ARGUMENT

        I.    The Supreme Court’s Ring and Hurst Decisions Have Rendered
        the Federal Death Penalty Act Unconstitutional, and the Act Cannot Be
        Saved By a Judicial “Construction” That Creates a New Criminal
        Offense Whose Elements and Intertwined Procedures Have Neither
        Been Considered, Nor Enacted Into Law, By Congress.

        A.     Introduction and Summary of Argument

        In enacting the FDPA in 1994, and the predecessor Anti Drug Abuse Act of

  1988 (ADAA of 1988), which provided for a potential death sentence for so-called

  drug kingpins, Congress granted exclusive statutory authority to allege aggravating

  factors to the prosecutor. If that aspect of the FDPA is not operative, the statute

  lacks any congressionally-approved method of alleging aggravating factors. But

  that is exactly the case. In the wake of Ring v. Arizona, 536 U.S. 584 (2002), the

  FDPA lacks any legislatively-selected method of initiating a capital prosecution.

  While the Constitution requires that the elements of capital murder be presented to

  a grand jury and charged in an indictment, Congress, in passing the FDPA, had

  chosen another route and it is up to Congress to make the necessary corrections.




                                             5
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6391    Page 6 of 50



  Thus, the FDPA is presently unconstitutional and this Court should resist and reject

  the government’s efforts to invent a “Ring fix.”

        It is fundamental to our system of government that “[i]t is the legislature

  which is to define a crime and ordain its punishment.” United States v. Wiltberger,

  18 U.S. 76, 93 (1820) (Marshall, C.J.). In Ring, the Court held that, with respect to

  the framework of Arizona’s death penalty statute, the “enumerated aggravating

  factors operate as ‘the functional equivalent of an element of a greater offense’

  . . . .” Ring, 536 U.S. at 585 (quoting Apprendi v. New Jersey, 530 U.S. 466, 494

  n.19 (2000)). That holding, coupled with the Court’s earlier holding in Jones v.

  United States, 526 U.S. 227, 251–52 (1999), that all elements of a federal offense

  “must be charged in the indictment, submitted to a jury, and proven by the

  Government beyond a reasonable doubt[,]”1 in effect render the FDPA

  unconstitutional because under Ring the statute’s aggravating factors are elements

  of the capital offense. Under the FDPA, for the purposes of this discussion only,

  the “elements” of capital murder are at least murder + intent + one or more

  statutory aggravating factors.

        The FDPA, of course, nowhere provides for presentation of aggravating




  1
    Ring did not discuss the grand jury issue because the case arose in the context of
  a state statute to which the Fifth Amendment’s Indictment Clause does not apply.
  See Hurtado v. California, 110 U.S. 516 (1884).
                                            6
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19            PageID.6392     Page 7 of 50



  factors to a grand jury. But neither is the statute silent on the issue of how such

  factors are to be alleged. On that score, the FDPA explicitly reserves the selection

  and notice of aggravating factors to the exclusive discretion of the prosecutor. The

  government has attempted to resolve the problem, as it has here, by adopting a

  practice of seeking “special findings” from the grand jury as part of the indictment

  process. The government should not be permitted to re-write the FDPA to save it.

  Instead, the FDPA must be declared unconstitutional until further congressional

  action.

           In a closely analogous circumstance, the Supreme Court, in United States v.

  Jackson, 390 U.S. 570 (1968), condemned the very practice now at issue, i.e.,

  where a district court was asked to engage in the judicial amendment of a capital

  statute in order to preserve its constitutionality. In that case, the court declined to

  do so. The Supreme Court’s admonition in Jackson is equally appropriate here:

                 It is unnecessary to decide here whether this conclusion
                 [the Government’s proposed “fix” of the death-penalty
                 aspects of the federal kidnapping statute] would follow
                 from the statutory scheme the Government envisions, for
                 it is not the scheme that Congress enacted.

  390 U.S. at 573.

           The principles which flow logically and inexorably to the conclusion that the

  FDPA cannot survive Ring and Hurst will be presented below in the following

  order:


                                              7
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19       PageID.6393    Page 8 of 50



       (1) in Ring and Hurst, the Supreme Court held that aggravating factors
       necessary to a capital verdict are essential elements of the capital offense
       and must proved to a jury beyond a reasonable doubt; when combined with
       the indictment requirement for elements in Jones, aggravating factors in
       federal capital cases must be presented to a grand jury and alleged in the
       indictment;

       (2) the FDPA does not provide for presentation of aggravating factors to a
       grand jury (and thereby inclusion of them in an indictment), but instead vests
       authority to identify aggravating factors exclusively with the
       prosecutor;

       (3) the FDPA cannot be amended by the prosecutor or the courts to permit
       presentation of aggravating factors to a grand jury because, as the Supreme
       Court held in Jackson, and consistent with centuries of constitutional
       jurisprudence and statutory construction, it is for the legislature, not the
       courts or the prosecutor, to define crimes and punishment and the contours
       of a statute, and the presentation of aggravating factors to a grand jury is
       contrary to the unambiguous intent of Congress as expressed in the FDPA;
       and,

       (4) contrary decisions from courts of appeals have been wrongly decided
       because they have failed either to (a) address Jackson and the fundamental
       separation of powers principles incorporated therein; and/or (b)
       acknowledge, much less reconcile, the explicit allocation of authority to the
       prosecutor to determine the propriety of aggravating factors. Nor do
       severability analysis or the post-Apprendi drug cases, or the principle of
       “constitutional avoidance” save the FDPA; indeed, those doctrines and the
       cases, as well as post-Ring Supreme Court cases, including United States v.
       Booker, 543 U.S. 220 (2005), and Blakely v. Washington, 542 U.S. 296
       (2004), establish that a judicially imposed solution cannot redefine or
       reconfigure a federal criminal statute to do what Congress has not intended.

       B.    Aggravating factors necessary to a capital verdict are essential
             elements of the capital offense and must be pleaded in the
             indictment and proved to a jury beyond a reasonable doubt.

       In Ring, in which the Supreme Court overruled Walton v. Arizona, 497 U.S.



                                          8
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6394     Page 9 of 50



  639 (1990), and in subsequent cases, the Court established beyond dispute that

  aggravating factors necessary to imposition of the death penalty under the FDPA

  must be charged in the indictment and proved to the satisfaction of a jury beyond a

  reasonable doubt. As noted earlier, the Supreme Court explained in Ring that facts

  which increase the maximum penalty faced by the defendant create new, different,

  and “greater offense[s].” Concurring in Ring, Justice Scalia observed:

        [All] facts essential to imposition of the level of punishment that the
        defendant receives—whether the statute calls them elements of the offense,
        sentencing factors, or Mary Jane—must be found by the jury beyond a
        reasonable doubt.

  Ring, 436 U.S. at 610 (Scalia, J., concurring).

        Similarly, in Apprendi, the Court had observed that “[t]he judge’s role in

  sentencing is constrained at its outer limits by the facts alleged in the indictment

  and found by the jury. Put simply, facts that expose a defendant to a punishment

  greater than that otherwise legally prescribed [are] by definition ‘elements’ of a

  separate legal offense.” 530 U.S. at 483 n.10.

        In Jones, the Court had presaged what has since occurred by holding that all

  elements of a federal offense “must be charged in the indictment, submitted to a

  jury, and proven by the Government beyond a reasonable doubt.” 526 U.S. at 227.

  See also United States v. Cotton, 535 U.S. 625 (2002) (in federal prosecutions, any

  fact increasing the maximum punishment “must also be charged in the

  indictment”).
                                             9
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6395     Page 10 of 50



        Thus, Ring and Jones have established beyond dispute that the facts alleged

  in the “Special Findings” section of the superseding indictment and the statutory

  and nonstatutory aggravating factors alleged in the NOI in this case constitute

  elements of an offense, because they “are facts that expose [this] defendant to a

  punishment greater than that otherwise legally prescribed . . . ,” i.e., the death

  penalty. That conclusion is further confirmed by the Supreme Court’s subsequent

  decisions in Blakely and Booker, in which first state and then federal sentencing

  guidelines factors, respectively, were held to constitute the functional equivalent of

  elements that required proof to a jury beyond a reasonable doubt. 542 U.S. at 303;

  543 U.S. at 244.

        Capital cases since Ring have continued in the same vein. For example, in

  Sattazahn v. Pennsylvania, 537 U.S. 101 (2003), the Court considered whether

  double jeopardy was a bar to the second prosecution of a capital penalty trial after

  a divided jury at the first trial had spared the defendant’s life and the defendant’s

  underlying conviction was reversed on appeal. There, the Court ruled 5-4 that

  double jeopardy did not bar a second sentencing trial. Justice Scalia—joined by the

  Chief Justice and Justice Thomas—discussed the implications of the Court’s

  decision in Ring:

               In Ring v. Arizona, 536 U.S. 584 (2002), we held that
               aggravating circumstances that make a defendant eligible
               for the death penalty “operate as ‘the functional
               equivalent of an element of a greater offense.’” Id. at
                                             10
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6396    Page 11 of 50



               [609] (emphasis added). That is to say, for purposes of
               the Sixth Amendment’s jury-trial guarantee, the
               underlying offense of “murder” is a distinct, lesser
               included offense of “murder plus one or more
               aggravating circumstances”: Whereas the former exposes
               a defendant to a maximum penalty of life imprisonment,
               the latter increases the maximum permissible sentence to
               death.

  537 U.S. at 111.

        The three justices who joined that portion (Part III) of the main opinion

  concluded that there could be no principled reason to distinguish between what

  constitutes an offense for purposes of the Sixth Amendment and an “offence” for

  purposes of the Double Jeopardy Clause of the Fifth Amendment. Id.

        Yet even the four dissenting justices agreed with Justice Scalia’s proposition

  with respect to capital murder constituting a greater offense based on the

  additional elements—the aggravating factors—needed to prove that offense:

               This Court has determined . . . that for the purposes of
               the Double Jeopardy Clause, capital sentencing
               proceedings involving proof of one or more aggravating
               factors are to be treated as trials of separate offenses, not
               mere sentencing proceedings. See, ante, at [537 U.S. at
               736-738, 739-740]; Ring v. Arizona, 536 U.S. 584
               (2002); Bullington v. Missouri, 451 U.S. 430 (1981).

  537 U.S. at 126 n.6 (emphasis in original) (Ginsburg, J., dissenting).

        Thus, at least seven justices agreed that, under the principles set forth in

  Ring, capital sentencing schemes that employ aggravating factors create, from a

  constitutional perspective, new offenses, greater than ordinary willful homicide,
                                             11
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6397     Page 12 of 50



  that are distinguished by the additional elements those aggravating factors

  represent. Pursuant to Jones and Cotton, when those greater offenses are

  prosecuted under federal law in federal court, it is beyond question that they must

  not only be proved to a jury beyond a reasonable doubt, but that they must first be

  presented to a grand jury and included within the indictment.

        And finally, in the Supreme Court’s recent decision in Hurst v. Florida, 136

  S. Ct. 616 (2016), the Court held that, under Apprendi, 530 U.S. at 466, and Ring,

  536 U.S. at 584, sentencing procedures that Florida had used for more than 40

  years violated the Sixth Amendment right to jury trial. In Hurst, the Supreme Court

  reversed a death sentence under Florida’s sentencing scheme and declared that

  scheme unconstitutional. Under pre-Hurst Florida law, after an evidentiary

  hearing, a jury made a “recommendation” of life or death. But the judge was still

  required to hold a separate hearing and determine “whether sufficient aggravating

  circumstances existed to justify imposing the death penalty”—the jury’s

  recommended sentence was merely “advisory.” This, the Supreme Court held, is

  forbidden, because “[t]he Sixth Amendment requires a jury, not a judge, to find

  each fact necessary to impose a sentence of death.” 136 S. Ct. at 619–21 (emphasis

  added):

               Florida concedes that Ring required a jury to find every
               fact necessary to render Hurst eligible for the death
               penalty. . . . [Yet t]he State fails to appreciate the central
               and singular role the judge plays under Florida law. . . .
                                             12
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6398    Page 13 of 50



               [T]he Florida sentencing statute does not make a
               defendant eligible for death until “findings by the court
               that such person shall be punished by death.” Fla. Stat. §
               775.082(1) (emphasis added). The trial court alone must
               find “the facts ... [t]hat sufficient aggravating
               circumstances exist” and “[t]hat there are insufficient
               mitigating circumstances to outweigh the aggravating
               circumstances.” § 921.141(3); see Steele, 921 So.2d, at
               546. . . . The State cannot now treat the advisory
               recommendation by the jury as the necessary factual
               finding that Ring requires.

  Id. at 622 (emphasis added). Thus, the Court viewed the trial judge’s weighing

  determination as a finding of a fact for purposes of Apprendi. The Fifth and Sixth

  Amendments require that such finding be made beyond a reasonable doubt. See

  Alleyne v. United States, 570 U.S. 99, 108 (2013); Ring, 536 U.S. at 610 (Scalia, J.,

  concurring) (“[A]ll facts essential to imposition of the level of punishment that the

  defendant receives—whether the statute calls them elements of the offense,

  sentencing factors, or Mary Jane—must be found by the jury beyond a reasonable

  doubt.”).2

        The structure of the FDPA conforms with that conclusion. As with the

  Arizona scheme at issue in Ring, and the Florida scheme at issue in Hurst, a jury’s

  2
   Hurst has already led one jurisdiction to reexamine and declare unconstitutional
  its sentencing procedures in capital cases. The Delaware Supreme Court, which
  had previously held that “Ring does not extend to the weighing phase” of capital
  sentencing, Brice v. State, 815 A. 2d 314, 322 (Del. 2003), relying on Hurst v.
  Florida, held that the “weighing” of aggravating factors against mitigating factors
  is a factual determination that only the jury, and not the judge, could determine,
  and that determination must be unanimous and found by proof beyond a reasonable
  doubt. See Rauf v. State of Delaware, 145 A.3d 430 (Del. 2016).
                                           13
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19        PageID.6399    Page 14 of 50



  verdict finding a federal defendant guilty of murder cannot support a sentence of

  death without additional fact-finding. For example, although a guilty verdict is a

  potential death sentence, a defendant is not actually exposed to a death sentence

  unless and until the jury (or the judge, where a jury has been waived) makes

  determinations, unanimously and beyond a reasonable doubt, that the existence of

  one of the four “intent” factors listed at 18 U.S.C. § 3591(a)(2)(A–D) and at least

  one statutory aggravating factor set forth at 18 U.S.C. § 3592(c) or (d) has been

  found. Thus, it follows that the aggravating factors alleged by the government in

  the superseding indictment (Dkt. 292) and in the NOI (Dkt. 293) are elements of a

  greater offense that require the proof of those elements before a death sentence can

  be imposed.

        C.      The FDPA does not provide for presentation of aggravating
                factors to a grand jury (and thereby including them in an
                indictment), but instead vests authority to identify aggravating
                factors exclusively with the prosecutor.

        With respect to federal capital offenses prosecuted in federal court, Ring and

  the Fifth Amendment’s indictment clause require that aggravating factors

  necessary to a death sentence be presented to a grand jury and included in the

  indictment.3 The FDPA neither contemplates affording, nor permits, the grand jury


  3
    The Fifth Amendment provides in pertinent part that “[n]o person shall be held to
  answer for a capital, or otherwise infamous crime, unless on presentment or
  indictment of a Grand Jury[,]” including those accused of felony offenses. See
  Stirone v. United States, 361 U.S. 212, 215 (1960) (“[t]he crime charged here is a
                                           14
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6400     Page 15 of 50



  any role in determining which aggravating factors are to be alleged in a federal

  capital prosecution. Pursuant to the FDPA scheme chosen by Congress, a sentence

  of death may not be sought unless, as set forth in the statute itself, “the attorney for

  the Government believes that the circumstances of the offense are such that a

  sentence of death is justified.” 18 U.S.C. § 3593(a). If the “attorney for the

  government” believes death is warranted, the next step in the legislatively-selected

  process is for that attorney to serve and file a notice, signed by the attorney for the

  Government, stating, inter alia, that “the Government believes that the

  circumstances of the offense are such that, if the defendant is convicted, a sentence

  of death is justified . . . and that the Government will seek a sentence of death.” 18

  U.S.C. § 3593(a)(1).

        Although not in and of themselves aggravating factors, the pre-Ring FDPA

  also required proof—and allegation in the notice by government attorneys—of one

  or more of four “gateway” state-of-mind factors. 18 U.S.C. § 3591(2). The notice,

  in addition, is required to set forth the aggravating factors—statutory and non-

  statutory—the government proposes to prove if the defendant is convicted which

  may include victim-impact evidence. 18 U.S.C. § 3593(a). The ADAA scheme was

  similar. See 21 U.S.C. § 848(h) (Repealed). Consequently, the unambiguous

  language of the FDPA statutes themselves establishes that Congress, rightly or

  felony and the Fifth Amendment requires that prosecution be begun by
  indictment”).
                                             15
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6401    Page 16 of 50



  wrongly, elected to enact a scheme where the decision to set the machinery of

  death in motion would be reserved to the government’s attorneys and no one else,

  not grand juries, not the court, and not any other individual or entity. Nonetheless,

  the government seeks to establish a substitute method for introducing aggravating

  factors now that Ring has rendered the exclusive statutorily prescribed mechanism

  selected by Congress constitutionally invalid. Fidelity to the fundamental principle

  of separation of powers, embedded deeply in the constitutional form of

  government our nation has adopted, and detailed below, is even more important

  when applied to the government’s efforts to execute one of its citizens, thereby

  imposing “the most irremediable and unfathomable of penalties.” Ford, supra, 477

  U.S. at 411.

        D.       Jackson and the Separation of Powers Doctrine demonstrate that
                 the FDPA cannot be amended by the prosecutor or the courts to
                 permit presentation of aggravating factors to a grand jury
                 because presentation of aggravating factors to a grand jury is
                 contrary to the unambiguous intent of Congress as expressed in
                 the FDPA.

        As noted, this is not an instance in which congressional silence permits

  flexibility in rescuing an otherwise unconstitutional statute from invalidation.

  Indeed, given the express and unambiguous language and structure of the FDPA,

  if, prior to Ring, a defendant had argued that the aggravating factors could not be

  applied unless they were presented to and charged by a grand jury in the

  indictment, the government’s response undoubtedly, and correctly, would have
                                            16
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6402     Page 17 of 50



  been that the statute does not ascribe any such role to the grand jury, and that the

  statute plainly reserves that authority solely to the prosecutor.

               1.     Congress, not the courts or prosecutors, is vested with
                      legislative authority to define federal criminal offenses and the
                      punishment for such conduct.

        This view conforms with centuries of federal criminal jurisprudence. Since

  at least as early as United States v. Hudson, 11 U.S. 32 (1812) (Marshall, C.J.), it

  has been clear that the Constitution affords Congress the sole power to define and

  create all offenses against the United States, and the punishment therefor. See also

  United States v. Worrall, 2 U.S. (2 Dall.) 384, 393–94 (1798); United States v.

  Wiltberger, 18 U.S. 76, 93 (1820), (“[i]t is the legislature, not the court, which is to

  define a crime and ordain its punishment”); Hudson, 11 U.S. at 34 (“[t]he

  legislative authority of the Union must first make an act a crime, fix a punishment

  to it, and declare the Court that shall have jurisdiction of the offense” and “[t]he

  power of punishment is vested in the legislative, not in the judicial department”).

  See also Bousley v. United States, 523 U.S. 614, 620–21 (1998) (“under our federal

  system it is only Congress, and not the courts, which can make conduct criminal”);

  Staples v. United States, 511 U.S. 600, 604 (1994) (“[t]he definition of the

  elements of a criminal offense is entrusted to the legislature, particularly in the

  case of federal crimes which are solely creatures of statute”) (citation omitted).




                                             17
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6403   Page 18 of 50



        As a result, “[o]ne may be subjected to punishment for crime in the federal

  courts only for the commission or omission of an act defined by statute, or by

  regulation having legislative authority, and then only if punishment is authorized

  by Congress.” Viereck v. United States, 318 U.S. 236, 241 (1943) (citations

  omitted); see also United States v. Lanier, 520 U.S. 259, 267–68 n.6 (1997)

  (“[f]ederal crimes are defined by Congress, not the courts, . . . .”); Logan v. United

  States, 144 U.S. 263, 283 (1982) (“[a]lthough the constitution contains no grant,

  general or specific, to congress of the power to provide for the punishment of

  crimes, [with certain exceptions] . . . no one doubts the power of congress to

  provide for the punishment of all crimes and offenses against the United States”).

  Applying these principles in Bouie v. City of Columbia, 387 U.S. 347 (1964), in

  which the state courts of South Carolina, in an obvious effort to prosecute civil

  rights protesters, had construed an existing statute in a manner that created a new

  crime, the Supreme Court intervened and set aside the statute, as interpreted, as

  contrary to Wiltberger. See also Crandon v. United States, 494 U.S. 152, 158

  (1990) (“legislatures, not courts, define criminal liability”).

               2.     Jackson provides a direct and “all fours” precedent to the
                      circumstances present herein, and compels invalidation of the
                      FDPA

        It is in that context that the Supreme Court’s decision in United States v.

  Jackson, 390 U.S. 570 (1968), provides precedent applicable to capital statutes,


                                             18
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6404    Page 19 of 50



  and to improper attempts to cure them by judicial fiat rather than by legislative

  action. As stated earlier, this is not the first time that the government has attempted

  to enlist the judiciary in an effort to rescue, through ersatz construction, a

  constitutionally flawed federal death penalty.

        In Jackson, the Court held that when a federal sentencing statute is

  unconstitutional, a court lacks authority to devise its own procedure, unauthorized

  by statute or rule to pass constitutional muster. In Jackson, the Court considered

  the federal kidnapping statute, which contained a mandatory death penalty when a

  jury recommended it—thereby making the death penalty possible only for those

  defendants who exercised their right to trial by jury.

        In an effort to salvage the death penalty provision, the government proposed

  a number of alternative “constructions” of the statute and cited ad hoc procedures

  developed by other district courts as “cures” for the constitutional problems.

  However, the Court, after finding the statute unconstitutional, rejected the

  government’s proposal, because it represented judicial, rather than legislative

  action. Id. at 572–81.4



  4
    For example, the government proposed a “construction” of the statute under
  which “even if the trial judge accepts a guilty plea or approves a jury waiver, the
  judge remains free . . . to convene a special jury for the limited purpose of deciding
  whether to recommend the death penalty.” Id. at 572. The Government also
  suggested that the court might save the statute by reading it to make imposition of
  the death penalty discretionary on the part of the sentencing judge. Id. at 575. The
                                             19
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6405      Page 20 of 50



        In analyzing and explicating the limits of judicial authority to construe

  legislation, even when such construction would “save” the legislation from a

  declaration of unconstitutionality, the Jackson Court pointed out that the

  kidnapping statute “sets forth no procedure for imposing the death penalty upon a

  defendant who waives the right to jury trial or one who pleads guilty.” Id. at 571.

  The Court declined to read into the statute congressional authority for the courts to

  develop such a procedure. According to the Court, “it would hardly be the province

  of the courts to fashion [such] a remedy,” id. at 579, absent “the slightest indication

  that Congress contemplated any such scheme.” Id. at 578.

        Applying Jackson’s analysis to this case, it is manifest that once the

  provision allocating to the prosecutor the power to charge aggravating factors is

  declared unconstitutional, the FDPA “sets forth no procedure” for alleging

  aggravating factors. Indeed, as the Jackson opinion explained, “[t]o accept the

  Government’s suggestion that the jury’s sentencing role be treated as merely

  advisory would return to the judge the ultimate duty that Congress deliberately

  placed in other hands.” Id. at 576.

        Here, as in Jackson, Congress has “deliberately placed in [the prosecution’s]

  hands” the responsibility for alleging aggravating factors under the FDPA.

  “Construing” the FDPA to allow the grand jury to assume that responsibility would

  Court rejected these proposed reconstructions and adhered, instead, to the plain
  language of the statute as the best evidence of Congress’ intent.
                                            20
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6406    Page 21 of 50



  violate the FDPA and contravene Congressional intent without “the slightest

  indication that Congress contemplated” according the grand jury such a role.

  Presented with the option, Congress, in light of the change of law from Walton to

  Ring, might very well enact a comprehensive death penalty scheme that allocates a

  role to the grand jury. Congress might also choose to enact a wholly new and

  different scheme, one which fully defined the new offense of “capital murder,”

  specified its elements, and set forth comprehensive procedures for trial of those

  offenses.5

        Jackson, however, proscribes a court from implementing what Congress

  might do, or what the prosecutor proposes as a “fix” for a constitutionally deficient

  statute. Instead, Jackson requires that courts, under such circumstances, invalidate,

  and not legislate: “[i]t is unnecessary to decide here whether this conclusion would

  follow from the statutory scheme the Government envisions, for it is not the

  scheme that Congress enacted.” Id. at 573 (emphasis added).

        The very same type of judicial and prosecutorial restructuring of a statute to

  conform with constitutional imperatives was rejected by the Court in United States


  5
    Indeed, the dangers of judicial legislation are patently evident from the divergent
  attempts, following Ring, to salvage the FDPA despite the obvious defect in the
  method of alleging aggravating factors. For example, in United States v. Jackson,
  327 F.3d 273, 284–87 (4th Cir. 2003), the court held that the presentation of but
  one statutory aggravating factor to the grand jury (and inclusion in the indictment)
  was sufficient to permit the government to seek death on the basis of several
  statutory aggravating factors not so included.
                                            21
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6407     Page 22 of 50



  v. Booker, 543 U.S. 220 (2005). In the course of invalidating the mandatory nature

  of the federal sentencing guidelines because they permitted a judge to find, by a

  preponderance of the evidence, facts necessary to an enhanced punishment, the

  Court did not create a hybrid system, inconsistent with the Sentencing Reform Act

  (hereinafter “SRA”), under which those sentencing factors would be incorporated

  in indictments and presented to a jury. Rather, a separate majority in Booker (in

  what has generally been denominated the “remedy opinion,” id. at 245–46, severed

  the offending section—that which made the guidelines mandatory—but retained

  the essential character of the remainder of the SRA. Indeed, in Blakely v.

  Washington, Booker’s predecessor, Justice Breyer, who wrote the remedial opinion

  in Booker, recognized the practical and due process concerns attendant to charging

  sentencing enhancement facts and submitting them to a jury. 542 U.S. 296, 334–35

  (2004) (Breyer, J., dissenting).

        Here, the government has fashioned its own remedy independent of both

  Congress’ intent and clear and limiting legislative language. This view is similar to

  that taken by the government, and rejected by the Supreme Court, in Booker:

               Severing the requirement that judges, not juries, apply
               the Guidelines would require courts to make the legal and
               policy decisions necessary to resolve all of those
               questions. There is no indication that Congress delegated
               that role to the courts. It is one thing to recharacterize a
               single factor that increases a statutory maximum and treat
               it as an element of the crime. It is quite another to take an
               entire system expressly designed to channel sentencing
                                            22
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6408    Page 23 of 50



                discretion and treat it as if Congress was attempting to
                rewrite the criminal code.

  Id. at 363.

         Jackson is precisely on point and controls this case. In enacting the FDPA,

  Congress, relying on Walton, created a scheme in which the prosecutor was

  granted the exclusive authority to pursue death and determine which aggravating

  factors to allege. Ring has rendered that unconstitutional. As a result, if the

  FDPA’s treatment of aggravating factors is unconstitutional after Ring, then it is

  undeniable, under Jackson and the doctrine of Separation of Powers, that only

  Congress can cure the problem, and only by enacting—should it choose to do so—

  a new death penalty scheme.

        3.      The Non-Delegation Doctrine provides further support for the
                conclusion that the FDPA’s defects cannot be cured by judicial action.

        In addition to the Separation of Powers problems posed by the prosecution’s

  supposed unilateral Ring fix for the FDPA is the non-delegation doctrine’s6

  preclusion of Congress from delegating its legislative power to another branch of

  government. As Justice Scalia stated in his dissent in Mistretta v. United States,

  488 U.S. 361 (1989):

                It is difficult to imagine a principle more essential to
                democratic Government than that upon which the

  6
    “The non-delegation doctrine originated in the principle of separation of powers
  that underlies our tripartite system of Government.” Mistretta v. United States, 488
  U.S. 361, 371 (1989); U.S. CONST. art. 1, § 1.
                                             23
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6409      Page 24 of 50



               doctrine of unconstitutional delegation is founded:
               Except in a few areas constitutionally committed to the
               Executive Branch, the basic policy decisions governing
               society are to be made by the Legislature.
               ***
               That Congress cannot delegate legislative power to the
               President is a principle universally recognized as vital to
               the integrity and maintenance of the system of
               Government ordained by the Constitution.

  488 U.S. at 415 (Scalia, J., dissenting).

        The majority in Mistretta ultimately found that the non-delegation doctrine

  had not been violated by creation of the United States Sentencing Commission and

  the guidelines it promulgated because, in constituting the Commission, Congress

  had “[laid] down by legislative act an intelligible principle to which the

  [Sentencing Commission] is directed to conform.” 488 U.S. at 372 (quoting N.W.

  Hampton, Jr., & Co. v. United States, 276 U.S. 394, 409 (1928)). Nevertheless, the

  Court reaffirmed the principle that “‘the integrity and maintenance of the system of

  Government ordained by the Constitution’s mandate that Congress generally

  cannot delegate its legislative power to another Branch.” Id. at 371–72 (quoting

  Field v. Clark, 143 U.S. 649, 692 (1892)).

        Thus, Mistretta involved the delegation only of authority to determine

  sentencing factors within the limits of a legislatively determined “intelligible

  principle.” It did not include the authority to determine the very elements of an

  offense, as would be the case under a hypothetical post-Ring FDPA.


                                              24
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6410     Page 25 of 50



          Because Congress could not delegate to the Executive Branch the power to

  rewrite the FDPA to its post-Ring liking, a fortiori the Executive Branch cannot

  simply assume that power by attempting to substitute new procedures and elements

  for those originally provided by Congress, but rendered constitutionally infirm by

  Ring, and Jones.

          4.    The grand jury lacks any authority to issue “special findings”

          In this case, the second superseding indictment contains a section labeled,

  “Notice of Special Findings.” Dkt. 292 at 37–41. Grand juries are not, however,

  permitted to return anything denominated as “Special Findings.” The Federal Rules

  of Criminal Procedure provide that an indictment “shall be a plain, concise and

  definite written statement of the essential facts constituting the offense charged.”

  Fed. R. Crim. P. 7(c)(1). In 1979, Rule 7 was amended specifically to allow notice

  of criminal forfeitures to be alleged by indictment. Obviously, nothing in the text

  of the Rule, and nothing in the Indictment Clause of the Fifth Amendment,

  contemplates or permits a grand jury to make “Special Findings” that serve the

  function of the triggering requirements of the FDPA that are now invalid in light of

  Ring.

          In addition, while the Supreme Court’s decision in Schriro v. Summerlin,

  542 U.S. 348, 354–55 (2004), held that, for purposes of collateral review, Ring

  involved issues of procedure rather than substantive criminal law, that does not


                                            25
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6411    Page 26 of 50



  place the method of alleging the FDPA’s aggravating factors within the purview of

  the government’s authority or role in a three-branch form of government. Rather,

  the principles established in Jackson continue to apply, and the express language of

  the statute remains controlling and dispositive. Consequently, the prosecutor’s

  attempt to rescue the FDPA via the grand jury’s “Special Findings” is void.

        E.     Courts of appeals’ decisions to the contrary have been wrongly
               decided, and not severability analysis, nor the post-Apprendi drug
               cases, nor the doctrine of “constitutional avoidance” can save the
               FDPA.

               1.     The decisions by the courts of appeals have been wrongly
                      decided

        While various courts of appeals have considered the issue herein and

  concluded that there is no constitutional or statutory impediment to presenting the

  FDPA’s aggravating factors to a grand jury in order to avoid unconstitutionality

  under Ring, the reasoning in each case is flawed for two principal reasons:

        (a)    the decisions all fail to address Jackson, and/or to distinguish its
               clearly applicable holding and principles; and

        (b)    the decisions ignore the plain language of the FDPA with respect to
               whether the grand jury is authorized to allege aggravating factors.

        For example, in United States v. Brown, 441 F.3d 1330 (11th Cir. 2006), the

  Eleventh Circuit not only failed to mention Jackson at all, but also joined other

  circuits in claiming that while “‘nothing in the FDPA requires prosecutors to

  charge aggravating factors in an indictment . . . there is nothing in that law


                                            26
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6412     Page 27 of 50



  inhibiting such a charge.’” Id. at 1367 (quoting United States v. Robinson, 367

  F.3d 278, 290 (5th Cir. 2004)). See also United States v. LeCroy, 441 F.3d 914

  (11th Cir. 2006) (“[t]he major flaw in LeCroy’s argument is that nothing in the

  [FDPA] forbids, or is inconsistent with, prosecutors’ taking the additional step of

  including the statutory aggravating factors in the indictment and submitting same

  to the grand jury. Indeed, a statute will seldom expressly provide for submitting

  elements of an offense to the grand jury”); United States v. Allen, 406 F.3d 940,

  949 (8th Cir. 2005) (“[w]hile it is true that the FDPA directs the government to

  charge these factors in a notice of intent to seek the death penalty, nothing in the

  Act precludes the government from also submitting them to the grand jury for

  inclusion in the indictment”); United States v. Barnette, 390 F.3d 775, 789 (4th

  Cir. 2004) (“[a] review of the statute itself reveals no language that restricts the

  government from submitting aggravating factors to the grand jury. Neither does the

  legislative history indicate any such intent”). The First Circuit’s attempt to

  distinguish Jackson is likewise flawed in that the reasoning requires that the plain

  language of the statute, which ordains a procedure completely at odds with

  presentment to a grand jury, be ignored. See United States v. Sampson, 486 F.3d 13

  (1st Cir. 2007).

        That contention is wrong on two counts: (1) the FDPA not only does not

  “require” prosecutors to present aggravating factors to the grand jury, it prescribes


                                             27
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6413     Page 28 of 50



  a precise and exclusive method for alleging aggravating factors: the prosecutor’s

  exclusive discretion and judgment; and (2) the assertion that “nothing in the

  [FDPA] inhibit[s]” presentation of aggravating factors to the grand jury ignores the

  explicit and exclusive statutory delegation to the prosecutor, the rules of statutory

  construction and the clear and controlling precedent provided by Jackson.

        Again, this is not an instance in which a statute simply does not “expressly

  provide for submitting elements of an offense to the grand jury”; rather, the FDPA

  expressly provides for another, exclusive method for alleging aggravating factors.

  Thus, the decisions upholding the validity of the FDPA were wrongly decided, and

  this Court should, consistent with Jackson and the clear language of the FDPA,

  declare the statute unconstitutional.

               2.     The post-Apprendi drug-quantity cases do not authorize
                      presenting the FDPA’s aggravating factors to a grand jury

        Nor is there refuge to be found in post-Apprendi cases that required drug

  quantity in federal prosecutions under 21 U.S.C. § 841, previously deemed a

  sentencing factor to be determined by a judge by a preponderance of evidence, to

  be pleaded in an indictment and proved to a jury beyond a reasonable doubt. See,

  e.g., United States v. Thomas, 274 F.3d 655 (2d Cir. 2001) (en banc); see also

  United States v. Cotton, 535 U.S. 625 (2002) (government concedes that it was

  error not to include drug quantity in all post-Apprendi federal drug indictments, but



                                            28
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6414       Page 29 of 50



  conviction affirmed because the defendant failed to object, and omission

  constituted harmless error).

        In fact, the difference between Title 21’s treatment of drug quantity and the

  FDPA’s handling of aggravating factors is striking and dispositive. Regarding drug

  quantity, Congress enacted statutes in which the penalty ranges increase directly

  with the quantity of the specified drug.7 For those statutes, though, Congress was

  silent on whether drug quantities were elements of the offense or sentencing

  factors. Thus, requiring drug quantities to be alleged by indictment did not alter the

  structure of the drug laws, or offend Congressional intent.8

        In fundamental contrast, however, Congress clearly never intended the

  aggravating factors in the FDPA to be presented to the grand jury as elements of

  the offense. Rather, Congress, relying on Walton, which permitted such

  aggravating factors to be treated as sentencing factors, patently described them as

  such, and directed that they be determined and identified in each case not by a

  grand jury (or any other body or institution), but by the prosecutor alone.


  7
    See, e.g., 21 U.S.C. § 841(b)(1)(A) (possession of one kilogram or more of heroin
  exposes a defendant to a sentence of 10 years to life; possession of less than 50
  grams of heroin exposes a defendant to a sentence of 0–20 years, 21 U.S.C. §
  841(b)(1)(c)).
  8
    The same is true of the federal carjacking statute at issue in Jones, 526 U.S. at
  239, 251–252. The statute, 18 U.S.C. § 2119, did not make any distinction with
  respect to whether serious bodily injury was an element or a sentencing factor.
  Thus, including that factor in an indictment did not involve effectively redrafting a
  statute as happened in this case with respect to the FDPA’s aggravating factors.
                                            29
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19            PageID.6415   Page 30 of 50



        Moreover, when the Supreme Court has been required to determine whether

  a statute sets forth elements-of-an-offense, as distinct from sentencing factors, it

  has looked to Congressional intent. Accordingly, in Castillo v. United States, 530

  U.S. 120 (2000), the Court explained that “[t]he question before us is whether

  Congress intended the statutory references . . . to define a separate crime or simply

  to authorize an enhanced penalty.” Id. at 123 (emphasis added). Accord Jones, 526

  U.S. at 232–39; see also Almendarez-Torres v. United States, 523 U.S. 224, 228

  (1998).

        In Almendarez-Torres, the Court found the aspects at issue to be sentencing

  factors; in Castillo and Jones, they were found to be elements of the offense. In

  both sets of cases, the Court proceeded by the same exhaustive statutory, not

  constitutional, analysis, because the Constitution, though it places limits upon

  Congress’ ability to designate certain facts as sentencing factors, does not afford

  the courts authority to recast statutes to fit within those limits.

        Here, Congress’s intent is plain and unmistakable. Consistent with the state

  of the law pre-Ring (and governed by Walton), Congress structured the FDPA so

  that aggravating factors were sentencing considerations that were within the

  exclusive province of the prosecutor. As a result, the government is not

  empowered to override Congressional intent and, in effect, create by prosecutorial

  fiat, a brand new criminal statute.


                                              30
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6416     Page 31 of 50



        3.     Severability analysis cannot save the FDPA from unconstitutionality

        Additionally, the severability cases also undercut any analogy to the drug

  cases discussed earlier. Under those cases, the critical question is whether the

  statute at issue, upon removal of its unconstitutional portion, can function

  independently.9 For example, in Booker, as noted, rather than cobble together a

  hybrid system that would permit presentation of sentencing factors to both grand

  and petit juries, the Supreme Court severed the portion of the SRA which made the

  sentencing guidelines mandatory because that preserved the character of the SRA,

  and Congress’s intent in enacting it, as opposed to creating a new system

  inconsistent with Congressional intent, and which raised more procedural issues

  and questions than it resolved.

        The structure of the FDPA plainly requires that the government’s notice of

  aggravating factors, and only that mechanism, triggers the entire operation of the

  FDPA. Absent that enabling act by the prosecutor, the statute cannot function as a

  capital statute, since without aggravating factors, the government cannot seek the

  death penalty. The same conclusion was reached in Jackson, in which the Court

  found that severing the unconstitutional death penalty provision of the Kidnapping




  9
   See, e.g., Minnesota v. Mille Lacs Band of Chippewa Indians, 526 U.S. 172
  (1999); Leavitt v. Jane, 518 U.S. 137 (1990); Alaska Airlines, Inc. v. Brock, 480
  U.S. 678 (1987).
                                            31
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6417    Page 32 of 50



  Act left an otherwise fully functional criminal statute, albeit one that could not

  carry with it a potential sentence of death.

        Here, deciding what Congress intended with regard to the FDPA is an easy

  task—it is obvious from the FDPA that Congress, relying on Walton, believed it

  was creating sentencing factors. It is equally clear that, after Ring, aggravating

  factors constitute elements of an offense. Accordingly, the statute may not be

  construed; it must be voided.

        4.     The doctrine of “constitutional avoidance” is inapplicable

        When “a statute is susceptible of two constructions, by one of which grave

  and doubtful constitutional questions arise and by the other of which such

  questions are avoided, [a court’s] duty is to adopt the latter,” applying the doctrine

  of constitutional avoidance. United States ex rel. Attorney General v. Delaware &

  Hudson Co., 213 U.S. 366, 408 (1909). Here, since the FDPA is, for the reasons set

  forth supra, plainly not “susceptible of two constructions,” the doctrine of

  constitutional avoidance does not apply.

        In Walton, 497 U.S. at 649, the Court had permitted a judge to decide

  sentencing factors in capital cases. Congress relied on Walton, which was the state

  of the law existing at the time it enacted the FDPA, and manifested that reliance in

  reserving for the prosecutor the exclusive authority to allege aggravating factors.

  Reconstructing the FDPA based on Ring’s precedence over Walton would


                                             32
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19        PageID.6418     Page 33 of 50



  constitute the type of “dynamic” statutory interpretation that would vitiate

  Congress’s clear intent. As the Court has noted:

               This canon is followed out of respect for Congress,
               which we assume legislates in the light of constitutional
               limitations. FTC v. American Tobacco Co., 264 U.S. 298,
               305-307, 68 L. Ed. 696, 44 S. Ct. 336 (1924). It is
               qualified by the proposition that "avoidance of a
               difficulty will not be pressed to the point of disingenuous
               evasion." George Moore Ice Cream Co. v. Rose, 289
               U.S. 373, 379, 77 L. Ed. 1265, 53 S. Ct. 620 (1933).
  Rust v. Sullivan, 500 U.S. 173, 191 (1991).

        Consequently, the doctrine of constitutional avoidance is as inapplicable

  here as it was in Rust. As with the statute there, with the FDPA there is no

  ambiguity about Congress’s choice. As stated in Miller v. French, 530 U.S. 327,

  341 (2000) (quotations omitted), “[w]here Congress has made its intent clear, we

  must give effect to that intent.”

        Similarly, in Commodity Futures Trading Comm’n v. Schor, 478 U.S. 833

  (1986), the Court stated:

               Federal statutes are to be so construed as to avoid serious
               doubt of their constitutionality. Where such serious
               doubts arise, a court should determine whether a
               construction of the statute is fairly possible by which the
               constitutional question can be avoided. It is equally true,
               however, that this canon of construction does not give a
               court the prerogative to ignore the legislative will in
               order to avoid constitutional adjudication; although this
               Court will often strain to construe legislation so as to
               save it against constitutional attack, it must not and will
               not carry this to the point of perverting the purpose of a

                                           33
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19        PageID.6419     Page 34 of 50



               statute . . . or judicially rewriting it.

  Id. at 841 (citations and internal quotations omitted) (emphasis added).

        Here, Congress made its intent clear in the FDPA—the allegation of

  aggravating factors is the province solely of government attorneys. The Jones-

  Apprendi-Ring trilogy has now altered the status of the law, and aggravating

  factors (and other aspects of the FDPA) are now properly, and constitutionally,

  elements of an offense not yet enacted by Congress and beyond the authority of the

  courts (or the prosecutor) to create via “construction” that amounts to judicial and

  executive legislation.

        Accordingly, it is respectfully submitted that the FDPA cannot be rewritten

  to permit presentation of aggravating factors to the grand jury, and that, because

  those aggravating factors are elements pursuant to Ring, the FDPA is

  unconstitutional. The capital aspects of this case should be dismissed.

        II.    Even if the FDPA can be rendered constitutional by a finding by
               the grand jury of gateway and statutory aggravating factors, the
               “notice of special findings” in the second superseding indictment
               and the notice of the non-statutory aggravating factors in the NOI
               should be stricken because the government has not obtained an
               indictment consistent with the requirements of the Fifth
               Amendment.

        A.     Introduction

        As outlined above, the second superseding indictment does not allege any

  non-statutory aggravating factors. Nor does the second superseding indictment


                                              34
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6420     Page 35 of 50



  allege that the “special findings” should subject Messrs. Mills and Wilson to the

  death penalty or otherwise indicate that the grand jury intended to return an

  indictment charging a capital offense. Nor does the superseding indictment allege

  that the aggravating factors present in this case outweigh the mitigating factors and

  do so to an extent that is sufficient to justify imposition of a sentence of death.

  Under these circumstances, the superseding indictment does not comport with the

  Grand Jury Clause of the Fifth Amendment and does not charge a capital offense.

        B.     The grand jury was not given the choice of holding Messrs. Mills
               and Wilson to answer for a capital crime because it was
               (presumably) unaware of the consequences of its “Special
               Findings”

        The Fifth Amendment provides that “no person shall be held to answer for a

  capital, or otherwise infamous crime, unless on a presentment or indictment of a

  Grand Jury.” U.S. CONST. amend. V. As the Supreme Court has explained:

               [T]he grand jury is a central component of the criminal
               justice process. The Fifth Amendment requires the
               Federal Government to use a grand jury to initiate a
               prosecution. . . . The grand jury, like the petit jury, ‘acts
               as a vital check against the wrongful exercise of power
               by the State and its prosecutors.’ It controls not only the
               initial decision to indict, but also significant decisions
               such as how many counts to charge and whether to
               charge a greater or lesser offense, including the important
               decision to charge a capital crime.

  Campbell v. Louisiana, 523 U.S. 392, 398 (1998) (emphasis supplied); see also

  Vasquez v .Hillary, 474 U.S. 254, 263 (1986) (power to charge capital or


                                             35
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6421     Page 36 of 50



  noncapital offense lies in the hands of the grand jury); Fed. R. Crim. P. 7(a).

        When Congress adopted the Bill of Rights, only the indicting grand jury, by

  choosing the offense to charge, could make an offense punishable by death. In

  1789, Congress sought to ratify the Fifth Amendment and also passed the first

  federal criminal laws. Laws that authorized the death penalty mandated it; they left

  no other sentencing option. See generally Rory Little, The Federal Death Penalty:

  History and Some Thoughts About the Department of Justice’s Role, 26 Fordham

  Urb. L.J. 347, 361–63 (1999). This practice was consistent with that of the states,

  which at the time the Bill of Rights was adopted in 1791, “followed the common

  law practice of making death the exclusive and mandatory sentence for certain

  specified offenses.” Woodson v. North Carolina, 428 U.S. 280, 289 (1976). Thus,

  the intent of the framers of the Fifth Amendment was that the grand jury retain the

  power to choose which defendants would receive a sentence of death upon

  conviction. The Supreme Court has acknowledged this historical role, writing in

  Vasquez that “the Grand Jury does not determine only that probable cause exists to

  believe that a defendant committed a crime, or that it does not. In the hands of a

  grand jury lies the power to charge a greater or lesser offense; numerous counts or

  a single count; and perhaps the most significant of all, a capital offense or a

  noncapital offense.” 474 U.S. at 263 (emphasis added).




                                            36
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6422     Page 37 of 50



        In this case, the government presented to the grand jury some of the

  elements of capital murder so as to make Messrs. Mills and Wilson “death-

  eligible” for Eighth Amendment purposes—the intent requirements under 18

  U.S.C. § 3591(a)(2) and the alleged statutory aggravating factors under 18 U.S.C.

  § 3592(c). No known evidence supports that the government informed the grand

  jury of the consequences of those special findings, i.e., that by returning the

  indictment, Messrs. Mills and Wilson would be held to answer to an offense

  punishable by death. Certainly nothing on the face of the indictment shows that the

  grand jury was aware that it was being asked to determine if Messrs. Mills and

  Wilson should be held to answer for a capital offense. Nothing in the model grand

  jury charge of the Administrative Office of the United States Courts indicates that

  the jury would not have been told that either Mr. Mills or Mr. Wilson would face

  the death penalty upon conviction. Indeed, that charge expressly instructs the jury

  to do the opposite: “When deciding whether or not to indict, you should not be

  concerned about punishment in the event of conviction. Judges alone determine

  punishment.” See United States v. Caruto, 663 F.3d 394, 399 (9th Cir. 2011)

  (citing model grand jury charge). Presumably, the grand jury that returned the

  indictment against Messrs. Mills and Wilson was given the same instruction. By

  not informing the jury that it was returning an indictment charging a capital

  offense, and misinforming the grand jury about who determines punishment in a


                                            37
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6423    Page 38 of 50



  federal capital case, the government turned the proceeding into one that gave only

  the appearance of complying with the Fifth Amendment, but that deprived Messrs.

  Mills and Wilson of their constitutional and statutory rights.

        The Supreme Court, in a related context, has refused to countenance such

  disregard for the Fifth Amendment. In Smith v. United States, 360 U.S. 1, 9 (1959),

  the Court reversed a kidnapping conviction initiated by information even though it

  was a capital offense. The Court stated:

               [t]he Fifth Amendment made the [grand jury indictment]
               rule mandatory in federal prosecutions in recognition of
               the fact that the intervention of a grand jury was a
               substantial safeguard against oppressive and arbitrary
               proceedings . . . . [T]o permit the use of informations
               where . . . the charge states a capital offense, would . . .
               make vulnerable to summary treatment those accused of
               . . . our most serious crimes.

  Id. (citations omitted). Similarly, to permit the government to obtain from a grand

  jury an indictment alleging the elements of a capital offense, but not informing the

  grand jury that by finding those elements it was holding the defendant to answer to

  a capital crime, makes vulnerable those accused of the most serious crimes. If the

  grand jury is not informed of the capital nature of the offense, it cannot express the

  conscience of the community or perform its constitutionally assigned role as a

  “Our law has therefore wisely placed this strong and two-fold barrier, of a

  presentment and a trial by jury, between the liberties of the people and the

  prerogative of the [government]).” Duncan v. Louisiana, 391 U.S. 145, 151 (1968)
                                             38
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6424    Page 39 of 50



  (quoting W. Blackstone, Commentaries on the Laws of England 349 (T. Cooley

  ed. 1899)).

        The grand jury’s constitutional and historical role in deciding whether a

  defendant should face the death penalty is perhaps more critical now than ever.

  Few checks exist on the federal government’s power to pursue the ultimate

  punishment against one of its citizens and fewer opportunities exist for the local

  community to express its desires about the appropriateness of the death penalty in

  any given case. Prosecutorial decision making in capital cases is centralized at the

  Department of Justice in Washington, D.C. Nor is the petit jury in a capital case a

  meaningful barrier between “the liberties of the people and the prerogative of the

  [government]).” Duncan, supra. This is because petit jurors, to-date, have been

  “death-qualified.” Individuals with disqualifying scruples against the death

  penalty, no matter how many exist in a given community, have not been permitted

  to sit in judgment in a capital case. Instead, capital juries consist exclusively of

  individuals who believe that the death penalty is an appropriate punishment and

  who express a willingness to impose it.10 The net effect of death qualification is


  10
    See Jesse Nason, Mandatory Voir Dire Questions in Capital Cases: A Potential
  Solution to the Biases of Death Qualification, 10 Roger Williams U. L. Rev. 211,
  219 (2004) (summarizing research on how death-qualified jurors may presume
  guilt, resolve ambiguities against the defendant, more readily accept the
  government’s version of events, distrust defense witnesses, fill evidentiary gaps
  with their beliefs that defendant committed the crime, and were more likely to infer
  premeditation). See also United States v. Green, 324 F. Supp. 2d 311, 329 (D.
                                             39
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6425     Page 40 of 50



  that capital jurors do not represent the conscience of the local community or its

  rich diversity; at best, they represent only those members of the community who

  share similar views on the death penalty. Jurors that represent such a small

  segment of the community are ill-equipped to act as a barrier between the “liberties

  of the people” and the power of a government, particularly a government so

  centralized that it can force local prosecutors to take a capital case to trial against

  their will.11

         Thus, the Constitution and the Bill of Rights sets up a carefully crafted

  system of checks and balance. Under the Fifth Amendment, the grand jury, like the

  petit jury, is supposed to “act[] as a vital check against the wrongful exercise of

  power by the State and its prosecutors.” Campbell, 523 U.S. at 398 (citations

  omitted). Unless the grand jury is aware of its capital charging power and the

  consequences of returning an indictment with “special findings” like those in this

  case, it cannot perform its constitutionally assigned function and make “the


  Mass. 2004) (citing studies that note death-qualified juries are more conviction-
  prone).
  11
     Public opinion polls “consistently show that opposition to capital punishment
  runs around 45% to 55% for black Americans, while for whites it is much lower,
  ranging from 17% in 1992 to 24% in 2000. That is, opposition to the death penalty
  is about twice as high among black Americans as among white, and a much larger
  majority of whites than blacks support the death penalty.” Rory Little, What
  Federal Prosecutors Really Think: The Puzzle of Statistical Race Disparity Versus
  Specific Guilt, and the Specter of Timothy McVeigh, 53 DePaul L. Rev. 1591, 1596
  (2004).
                                             40
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6426    Page 41 of 50



  important decision to charge a capital crime.” Id. (emphasis added) Because the

  grand jury did not perform its constitutionally assigned role of deciding whether

  Messrs. Mills and Wilson should be held to answer for a capital crime, the death

  notice should be dismissed and the indictment’s “special findings” stricken.

        C.     The government did not obtain an indictment alleging all
               elements of a capital crime

        Even if the grand jury had been aware that it its “special findings” would

  hold Messrs. Mills and Wilson to answer for a capital crime, the notices should be

  dismissed because the government did not present further elements necessary for

  the grand jury to make the decision as to whether either Mr. Mills or Mr. Wilson

  should be subject to the death penalty; that is, whether (1) the aggravating factors

  outweigh the mitigating factors and (2), whether they outweighed the mitigating

  factors sufficiently to justify a sentence of death. The failure of the grand jury to

  examine all relevant factors to determine if the death penalty was justified conflicts

  with the framers’ intent, discussed above, that the grand jury retain the power to

  decide which defendants should receive a sentence of death upon conviction.

  Moreover, as argued earlier, the process that was followed violated Messrs. Mills’

  and Wilson’s Fifth and Sixth Amendment rights to have all elements of the crime

  submitted to the grand jury for its consideration. See Jones, 526 U.S. at 251–52.

        The elements of capital murder include decisions reached by the jury right

  up to the point where it makes a fact-finding that the aggravating circumstances
                                             41
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6427     Page 42 of 50



  actually outweigh the mitigating circumstances to a sufficient degree that a

  sentence of death is justified. In truth, then, the “selection” decision is not made

  until the jury reaches the final decision-point of determining “whether all the

  aggravating factors found to exist sufficiently outweigh all the mitigating factors

  found to exist to justify a sentence of death.” 18 U.S.C. § 3593(e) (emphasis

  added). A simple “outweighing” is not enough. As a matter of human experience,

  one can imagine a conscientious juror reaching the conclusion that, although the

  aggravating circumstances do barely tip the balance in favor of death, the degree to

  which that balance tips is not sufficient to justify imposition of a sentence of death.

  It is not until the moment that the finding of sufficient outweighing is made that the

  defendant’s potential punishment increases to death. Recall Justice Scalia’s point:

  “[All] facts essential to imposition of the level of punishment that the defendant

  receives—whether the statute calls them elements of the offense, sentencing

  factors, or Mary Jane—must be found by the jury beyond a reasonable doubt.”

  Ring, 436 U.S. at 610 (Scalia, J., concurring).

        Obviously, there are enormous practical difficulties in devising a system

  where a grand jury can consider and weigh both aggravating and mitigating

  factors. That is precisely why, as argued in these motions, the legislature needs to

  amend this statute. It is not the role of courts and prosecutors to “fix” a statute that

  no longer reflects what Congress intended. The grand jury’s failure to indict on all


                                             42
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6428     Page 43 of 50



  elements of capital murder—even assuming the viability of a “Ring fix”—means

  the notice must be dismissed.

        D.     The non-statutory aggravating factors alleged in the death notice
               must be dismissed because they are not supported by the
               indictment

        In United States v. Green, 372 F. Supp. 2d 168 (D. Mass. 2005), Judge

  Gertner examined the issue of whether a non-statutory aggravating factor of

  unadjudicated criminal activity alleged in a death notice should be stricken under

  the Fifth Amendment because the factor had not been previously found by the

  grand jury. Holding that the factor must be stricken, she relied primarily on

  Blakely’s mandate that “every defendant [has] . . . the right to insist that the

  prosecutor prove to a jury all facts legally essential to the punishment.” Id.

  (emphasis added). She reasoned that “any aggravating factor is ‘legally essential to

  punishment’ because, while not linearly triggering a higher sentence within the

  statutory maximum, as Federal Sentencing Guidelines factors do, it may

  effectively tip the scale from life to death in combination with the other factors at

  play.” Id. at 177–78. She continued:

               The FDPA makes the death penalty jury a sentencing
               jury, not only conducting fact-finding, as any jury does,
               but also weighing aggravating and mitigating facts for
               the purpose of determining punishment, as judges
               typically do. The penalty jury’s unique role muddies the
               distinction between offense facts, traditionally screened
               by grand juries, and sentencing facts, which traditionally
               went unscreened.
                                             43
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6429     Page 44 of 50




                The trilogy of Apprendi, Ring, and Blakely further
                conflates the line between sentencing facts and offense
                facts. Blakely explicitly rejected methodical distinctions
                between formal offense elements and sentencing factors,
                holding that all facts “essential” to punishment must be
                treated to the formalities of grand jury presentment and a
                jury trial. The Supreme Court specifically deemed it an
                “absurd result” that “the jury need only find whatever
                facts the legislature chooses to label elements of the
                crime, and that those it labels sentencing factors—no
                matter how much they may increase the punishment—
                may be found by the judge.” Blakely, 124 S. Ct. at 2539.
                Even the government agrees that certain “sentencing
                facts”—here the listed statutory aggravating factor—
                must be screened by a grand jury.

                Moreover, once a defendant is deemed death-eligible, the
                FDPA requires that the penalty jury impose the death
                penalty only if the aggravating factors “sufficiently
                outweigh” the mitigating factor or factors. 18 U.S.C. §
                3593(e). This burden is not optional. Even if the
                defendant presents no mitigating factors, to return a
                sentence of death after the first two death-eligibility
                burdens have been met, the jury must find that the
                aggravating factors “alone are sufficient to justify a
                sentence of death.” Id. Because we will never know
                exactly how each factor influences the jurors’ ultimate
                punishment determination, logic dictates that all
                aggravating factors – together – be considered legally
                essential to the punishment. Indeed, the government’s
                argument that non-statutory factors are not essential is
                disingenuous; if the government does not require
                additional evidence to convince the jury to vote for death,
                why is it invoking non-statutory factors at all?

  Id. at 177.

        Judge Gertner limited her holding to unadjudicated criminal activity, finding


                                            44
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6430       Page 45 of 50



  on the basis of Supreme Court precedent that unadjudicated criminal activity, in

  particular, required the procedural protection of grand jury screening. Id. at 180

  182. However, the court’s logic is obviously applicable to all non-statutory

  aggravating factors, as is made clear in United States v. Mills, 446 F. Supp. 2d

  1115 (C.D. Cal. 2006).

        In Mills, Judge Carter considered whether the Confrontation Clause was

  applicable to evidence offered to prove non-statutory aggravating factors. He

  concluded that the Confrontation Clause was applicable based on his analysis that

  non-statutory aggravating factors were elements under Apprendi, Ring, and

  Blakely. He began by noting that “[w]hile the Court finds the reasoning in Green

  persuasive, Green fails to consider Booker’s lesson that there are some facts—

  those which are not binding on the court—that do not rise to the level of

  constitutional significance. From the Court’s perspective, Booker and Blakely

  appear to present three potential applications to the issue of confrontation during

  the selection portion of the penalty phase: (1) pure factfinding; (2) pure sentencing

  discretion; and (3) constitutionally significant fact-finding.” Id. at 1133.

        Judge Carter acknowledged that if, as Green held, Booker and Blakely

  applied to pure fact-finding, then the implication was that non-statutory

  aggravating factors, as well as the ultimate weighing decision on penalty, were

  elements under the Ring line of cases, as argued above:


                                             45
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19        PageID.6431     Page 46 of 50



              In Blakely, the Court relied on Apprendi in striking down
              Washington’s sentencing guideline scheme that permitted
              the judge to impose a sentence higher than the standard
              range if he found certain aggravating factors justifying a
              departure. 542 U.S. at 299, 304–05, 124 S. Ct. 2531. The
              Court held: Our precedents make clear . . . that the
              “statutory maximum” for Apprendi purposes is the
              maximum sentence a judge may impose solely on the
              basis of the facts reflected in the jury verdict or admitted
              by the defendant. . . .” In other words, the relevant
              “statutory maximum” is not the maximum sentence a
              judge may impose after finding additional facts, but the
              maximum he may impose without any additional
              findings. When a judge inflicts punishment that the jury’s
              verdict alone does not allow, the jury has not found all
              the facts “which the law makes essential to the
              punishment,” . . . and the judge exceeds his proper
              authority. Id. at 303–04, 124 S. Ct. 2531 (internal
              citations omitted).

              As to pure fact finding, one could take Blakely literally,
              to mean that the judge may impose the death penalty
              “solely on the basis of the facts reflected in the jury
              verdict or admitted by the defendant.” Blakely, 542 U.S.
              at 303, 124 S. Ct. at 2531; see 18 U.S.C. § 3594
              (requiring court to impose sentence on recommendation
              of jury). Thus, the Sixth Amendment’s protections would
              no longer stop once the jury has found a statutory
              aggravating factor and a statutory intent factor. Even if
              these facts have been found, the judge still cannot impose
              a death sentence under the FDPA until the jury has found
              that “all the aggravating factor or factors found to exist
              sufficiently outweigh all the mitigating factor or factors
              found to exist to justify a sentence of death, or, in the
              absence of a mitigating factor, whether the aggravating
              factor or factors alone are sufficient to justify a sentence
              of death.” See 18 U.S.C. §§ 3593(e), 3594. Thus, if steps
              three through six are fact finding, placement of the
              weighing after the jury has already engaged in the
              eligibility determination is not dispositive.
                                           46
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6432     Page 47 of 50




  Id. at 1131–33.12

        Instead of reaching this issue, he focused instead on non-statutory

  aggravating factors, which he reasoned were elements because they involved

  “constitutionally significant fact finding”:

               Under the Act, the jury is required to find these facts
               unanimously and beyond a reasonable doubt. 18 U.S.C.
               §3593(c). The jury may consider only the factors upon
               which it has rendered such a finding when it weighs the
               factors in aggravation and mitigation. 18 U.S.C. §
               3593(d). Further, a jury renders these findings after a
               contested adversarial hearing that bears many of the
               features of a trial. See 18 U.S.C. § 3593(b)–(e). The
               Court finds that these features of the Act render steps
               three and four significantly different than the judicially
               found facts that inform a court’s calculation of the now
               non-binding Guidelines. In essence, the FDPA
               completely limits the jury’s discretion until it has
               rendered its findings on the aggravating factors (whether
               statutory or non-statutory). Only upon finding these facts
               is the jury permitted to move on to the more discretionary
               task of finding the mitigating factors, and the broadly
               discretionary task of weighing aggravation against
               mitigation. 18 U.S.C. § 3593(c)–(e). Because of these
               fundamental structural differences, findings on the
               aggravating factors bear many of the hallmarks of

  12
    In a footnote, the court noted that “[s]everal state supreme courts have
  determined that ‘weighing’ is a factual determination” id. (citing State v. Whitfield,
  107 S.W.3d 253, 261 (Mo. 2003); Woldt v. People, 64 P.3d 256, 265–66 (Colo.
  2003); Johnson v. State, 59 P.3d 450 (2002). And in the case of Rauf v. Delaware,
  145 A.3d 430 (Del. 2016), the Delaware Supreme Court, relying on Hurst v.
  Florida, 136 S. Ct. 616 (2016), held that the “weighing” of aggravating factors
  against mitigating factors is a factual determination that only the jury, and not the
  judge, could determine, and that determination must be found by proof beyond a
  reasonable doubt.
                                            47
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19           PageID.6433    Page 48 of 50



                constitutionally significant facts falling under the ambit
                of Blakely.

                It is possible that the jury could return a verdict of death
                without finding any additional aggravating facts,
                provided the proven aggravator alone is sufficient to
                outweigh whatever mitigation has been found. See 18
                U.S.C. § 3593(e). However, given the allocation of fact-
                finding and discretionary tasks under the FDPA, the
                Court finds that this possibility alone is not sufficient to
                render these facts constitutionally insignificant for the
                purposes of confrontation.

  Id. at 1134–35.

         The reasoning of Green and Mills is persuasive and should be followed here.

  Although Green only addressed one particular class of non-statutory aggravating

  factors and Mills addressed the Sixth Amendment Confrontation Clause, Green

  correctly points out that “[t]he FDPA already complies with Ring’s holding in the

  sense that it requires a jury to find both statutory and non-statutory aggravating

  factors. Although Ring does not address the Fifth Amendment, other Supreme

  Court and circuit court opinions have paired Fifth and Sixth Amendment

  protections. And, as Ring and some state courts following it have suggested, these

  procedural protections apply to more than one aggravating factor when the

  government presents multiple aggravating factors.” 372 F. Supp.2d at 179. See also

  United States v. Barrett, 496 F. 3d 1079, 1107 (10th Cir. 2007) (“The Court’s

  Apprendi line of cases reveals that the reasonable doubt standard is appurtenant to

  the right to jury trial.”).
                                             48
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19          PageID.6434        Page 49 of 50



        In this case, as indicated above, the death notice alleges multiple non-

  statutory aggravating factors. None are alleged in the indictment. Because Messrs.

  Mills and Wilson were entitled under the Fifth Amendment Indictment Clause to

  grand jury screening of these factors, the non-statutory aggravating factors alleged

  in the Notice of Intent must be stricken. Similarly, to permit the government to

  obtain from a grand jury an indictment alleging the elements of a capital offense,

  but not informing the grand jury that by finding those elements it was holding the

  defendant to answer to a capital crime, makes vulnerable those accused of the most

  serious crimes. If the grand jury is not informed of the capital nature of the offense,

  it cannot express the conscience of the community or perform its constitutionally

  assigned role as a “barrier . . . between the liberties of the people and the

  prerogative of the [government]).” Duncan v. Louisiana, 391 U.S. at 151 (grand

  and petit juries “form a ‘strong and two-fold barrier’”).

        For all of the foregoing reasons, the Court should strike the “notice of

  special findings” in the second superseding indictment and the notice of the non-

  statutory aggravating factors in the NOI.

        III.   Conclusion

        For the reasons set forth above, this Motion should be granted in all respects

  together with any and all such other relief as the Court deems just and proper. An

  evidentiary hearing is requested on all disputed facts.


                                              49
Case 2:16-cr-20460-MAG-RSW ECF No. 788 filed 03/04/19         PageID.6435    Page 50 of 50



                                          Respectfully submitted,

  s/Gerald J. Gleeson                             s/ Jacqueline K. Walsh
  Gerald J. Gleeson, II (P53568)                  Jacqueline K. Walsh
  Jeffrey Alan Crapko (P78487)                    Washington State Bar No. 21651
  Miller, Canfield, Paddock                       705 2nd Ave., Suite 501
  and Stone, P.L.C.                               Seattle, WA 98104
  840 West Long Lake Road, Suite 150              (206) 325-7900x5
  Troy, Michigan 48098-6358                       Jackie@jamlegal.com
  (248) 879-2000                                  Counsel for Carlo Wilson
  gleeson@millercanfield.com
  Counsel for Edwin Mills

  s/ Jean D. Barrett                              s/ Ashwin Cattamanchi
  Jean D. Barrett                                 Ashwin Cattamanchi
  Ruhnke & Barrett                                Illinois State Bar No. 6289199
  47 Park Street                                  Federal Defenders of San Diego, Inc.
  Montclair, NJ 07042                             225 Broadway, Suite 900
  (973)744-1000                                   San Diego, CA 92101
  jeanbarrett@ruhnkeandbarrett.com                (619) 234-8467
  Counsel for Edwin Mills                         ashwin_cattamanchi@fd.org
                                                  Counsel for Carlo Wilson

  DATED: February 15, 2019


                            CERTIFICATE OF SERVICE

        I, Gerald J. Gleeson, II, hereby certify that on March 4, 2019, I electronically

  served the forgoing document with the Clerk of the Court using the ECF system

  which will send notification to all parties.

                                          s/ Gerald J. Gleeson, II
                                          Gerald J. Gleeson, II (P53568)




                                             50
